DETAILED ACTION
This office action is in response to arguments filed on 10/13/2022.
Claims 1 – 65 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9 – 14, 16, 18, 22, 24 – 30, 33 – 37, 39 – 44, 47, 48, 51 – 60 and 62 – 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damschen et al, “Co-Scheduling on Fused CPU-GPU Architectures With Shared Last Level Caches”, IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, Vol. 37, No. 11, November 2018, pages 2337 – 2347 (hereinafter Damschen).

As per claim 1, Damschen discloses: A processor, comprising: 
one or more circuits to allocate memory to at least two heterogeneous processing cores in response to performing one or more instructions associated with one or more application programming interfaces based, at least in part, on one or more attributes associated with the at least two heterogeneous processing cores. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “The OpenCL is an open standard for parallel programming of heterogeneous systems [13]. It consists of a host-side API and a C-like programming language for writing computational kernels. The host-side API provides access to the platform, i.e., a view of the system that the OpenCL program is executed on. The platform comprises one or more devices that are capable of executing OpenCL kernels. Within fused CPU-GPU architectures, CPU (including all cores) and GPU are separate devices belonging to the same platform. For communication between host and devices, the host-side API provides functions to submit commands to command queues. Commands specify tasks that should be performed by a device, e.g., memory operations, synchronization, or kernel execution”; page 2340, left column, last paragraph – right column, first paragraph: “The OpenCL specification 2.0 introduced several features that provide opportunities for improved collaboration between different devices as well as the host. The most prominent feature is SVM that introduces a shared virtual address space between host and devices in an OpenCL program. SVM eliminates explicit data transfers between host and device memory, and enables direct sharing of pointer-based data structures. OpenCL 2.0 introduces coarse-grained and fine-grained SVM… Fine-grained SVM is an optional feature of OpenCL 2.0 that defines memory consistency guarantees for SVM allocations that are concurrently accessed by the host and one or more devices. With fine-grained SVM, host and devices can share memory at byte-level granularity and read from it concurrently”; page 2340, right column, last paragraph: “In Rodinia-SVM, we removed all device-side buffer allocations from the original Rodinia Benchmark Suite and utilize fine-grained SVM instead, as shown in Fig. 4(right). This allows all devices and the host to access memory using shared pointers. As a result, all explicit transfers between host and devices are eliminated”; page 2337, right column, first paragraph: “the trend of processor integration resulted in fused CPU-GPU architectures that integrate a CPU and general-purpose GPU on a single die. The main benefit of such an integration is that time-consuming memory transfers between main memory and dedicated GPU memory become unnecessary. Instead, CPU and GPU access the same physical memory such that zero-copy transfers can be employed”; page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling to determine the distribution of work items to be executed on CPU and GPU. Examiner notes that SVM allows both CPU and GPU to access shared resources via pointers and is equivalent to allocating memory to CPU and GPU.)

As per claim 2, Damschen further discloses:
The processor of claim 1, wherein the at least two heterogeneous processing cores comprises a central processing unit and a graphics processing unit. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “fused CPU-GPU architecture”.)

As per claim 5, Damschen further discloses:
The processor of claim 1, wherein the one or more circuits to allocate the memory to the at least two heterogeneous processing cores are to process the one or more attributes to determine a set of constraints on how the memory is allocated. (Damschen page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling.)

As per claim 9, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 10, Damschen further discloses:
The system of claim 9, wherein the at least two heterogeneous processing cores comprises at least a portion of the one or more processors. (Damschen page 2337, right column, first paragraph.)
As per claim 11, Damschen further discloses:
The system of claim 9, wherein the instructions to cause the system to allocate the memory to the at least two heterogeneous processing cores are instructions that, as a result of execution by the one or more processors, cause the system to process the one or more attributes to determine a manner in which to allocate the memory. (Damschen page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling.)

As per claim 12, Damschen further discloses:
The system of claim 11, wherein the manner in which to allocate the memory satisfies constraints imposed by attributes of the at least two heterogeneous processing cores through the one or more APIs. (Damschen page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling.)

As per claim 13, Damschen further discloses:
The system of claim 9, wherein the memory maps to a parallel computing platform and application programming interface model object. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “fused CPU-GPU architecture”.)
As per claim 14, Damschen further discloses:
The system of claim 9, wherein the instructions to allocate the memory are instructions that, as a result of execution by the one or more processors, cause the system to provide access to the memory via a handle that is to be interpreted by the at least two heterogeneous processing cores. (Damschen page 2340, left column, last paragraph – right column, first paragraph: “The OpenCL specification 2.0 introduced several features that provide opportunities for improved collaboration between different devices as well as the host. The most prominent feature is SVM that introduces a shared virtual address space between host and devices in an OpenCL program. SVM eliminates explicit data transfers between host and device memory, and enables direct sharing of pointer based data structures. OpenCL 2.0 introduces coarse-grained and fine-grained SVM… Fine-grained SVM is an optional feature of OpenCL 2.0 that defines memory consistency guarantees for SVM allocations that are concurrently accessed by the host and one or more devices. With fine-grained SVM, host and devices can share memory at byte-level granularity and read from it concurrently”.) 

As per claim 16, Damschen further discloses:
The system of claim 9, wherein the one or more memories are to store instructions that, as a result of execution by the one or more processors, cause the system to: obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a signal to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the signal. (Damschen page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling.)

As per claim 18, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 22, Damschen further discloses:
The method of claim 18, wherein allocating the memory to the at least two heterogeneous processing cores comprises: determining, based at least in part on the one or more attributes, a set of allocation semantics associated with the at least two heterogeneous processing cores; and determining a manner in which to allocate the memory that satisfies one or more constraints imposed by the set of allocation semantics. (Damschen page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling.)

As per claim 24, Damschen further discloses:
The method of claim 18, wherein the one or more attributes correspond to the at least two heterogeneous processing cores. (Damschen page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling.)

As per claim 25, Damschen further discloses:
The method of claim 18, wherein the memory is exposed, by the one or more APIs, as a handle to be interpreted by the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 26, Damschen further discloses:
The method of claim 18, further comprising: obtaining different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determining a manner in which to initialize a signal to coordinate access to the memory based at least in part on the different one or more attributes; and providing the at least two heterogeneous processing cores access to the signal. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)


As per claim 27, Damschen further discloses:
The method of claim 26, wherein providing the at least two heterogeneous processing cores access to the signal comprises providing a handle to the signal with signaling and waiting semantics to be interpreted by the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 28, it is the non-transitory machine-readable medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 29, Damschen further discloses:
The non-transitory machine-readable medium of claim 28, wherein the at least two heterogeneous processing cores comprises an accelerator. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “fused CPU-GPU architecture”.)

As per claim 30, Damschen further discloses:
The non-transitory machine-readable medium of claim 29, wherein the accelerator is a programmable vision accelerator. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “fused CPU-GPU architecture”.)

As per claim 33, Damschen further discloses:
The non-transitory machine-readable medium of claim 28, wherein the API to allocate the memory, if performed by the one or more processors, causes the one or more processors to provide a first handle to the memory and a second handle to the one or more attributes. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 34, Damschen discloses:
A processor, comprising: one or more circuits to create a signal to be used to coordinate at least two heterogeneous processing cores in response to performing one or more instructions associated with one or more application programming interfaces (APIs) based, at least in part, on one or more attributes associated with the at least two heterogeneous processing cores. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “The OpenCL is an open standard for parallel programming of heterogeneous systems [13]. It consists of a host-side API and a C-like programming language for writing computational kernels. The host-side API provides access to the platform, i.e., a view of the system that the OpenCL program is executed on. The platform comprises one or more devices that are capable of executing OpenCL kernels. Within fused CPU-GPU architectures, CPU (including all cores) and GPU are separate devices belonging to the same platform. For communication between host and devices, the host-side API provides functions to submit commands to command queues. Commands specify tasks that should be performed by a device, e.g., memory operations, synchronization, or kernel execution”; page 2340, left column, last paragraph – right column, first paragraph: “The OpenCL specification 2.0 introduced several features that provide opportunities for improved collaboration between different devices as well as the host. The most prominent feature is SVM that introduces a shared virtual address space between host and devices in an OpenCL program. SVM eliminates explicit data transfers between host and device memory, and enables direct sharing of pointer-based data structures. OpenCL 2.0 introduces coarse-grained and fine-grained SVM… Fine-grained SVM is an optional feature of OpenCL 2.0 that defines memory consistency guarantees for SVM allocations that are concurrently accessed by the host and one or more devices. With fine-grained SVM, host and devices can share memory at byte-level granularity and read from it concurrently”; page 2340, right column, last paragraph: “In Rodinia-SVM, we removed all device-side buffer allocations from the original Rodinia Benchmark Suite and utilize fine-grained SVM instead, as shown in Fig. 4(right). This allows all devices and the host to access memory using shared pointers. As a result, all explicit transfers between host and devices are eliminated”; page 2337, right column, first paragraph: “the trend of processor integration resulted in fused CPU-GPU architectures that integrate a CPU and general-purpose GPU on a single die. The main benefit of such an integration is that time-consuming memory transfers between main memory and dedicated GPU memory become unnecessary. Instead, CPU and GPU access the same physical memory such that zero-copy transfers can be employed”; page 2344, left column, last paragraph – right column, sub section C. Host-Side Profiling to determine the distribution of work items to be executed on CPU and GPU. Examiner notes that SVM allows both CPU and GPU to access shared resources via pointers and is equivalent to allocating memory to CPU and GPU.)

As per claim 35, Damschen further discloses:
The processor of claim 34, wherein the signal is to be used to coordinate execution of computer-readable instructions between the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 36, Damschen further discloses:
The processor of claim 34, wherein the signal is to be used to coordinate access to memory between the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 37, Damschen further discloses:
The processor of claim 34, wherein the signal is to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 39, Damschen further discloses:
The processor of claim 34, wherein the at least two heterogeneous processing cores comprises a central processing unit and a graphics processing unit. (Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph: “fused CPU-GPU architecture”.)

As per claim 40, Damschen further discloses:
The processor of claim 34, wherein the one or more circuits are to further: allocate memory to be shared between the at least two heterogeneous processing cores support coordinating access to the memory; and coordinate access to the memory using the signal. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 41, Damschen further discloses:
The processor of claim 40, wherein the one or more circuits are to coordinate access to the memory using the signal by at least causing a first heterogeneous processing cores to wait on a second heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 42, it is system variant of claim 34 and is therefore rejected under the same rationale.
As per claim 43, it is system variant of claim 35 and is therefore rejected under the same rationale.
As per claim 44, it is system variant of claim 36 and is therefore rejected under the same rationale.

As per claim 47, Damschen further discloses:
The system of claim 42, wherein the instructions to create the signal are instructions that, as a result of execution by the one or more processors, cause the system to provide access to the signal via a handle that is to be interpreted by the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 48, Damschen further discloses:
The system of claim 47, wherein the handle is interpreted as a first synchronization object by a first heterogeneous processing core of the at least two heterogeneous processing cores and interpreted as a second synchronization object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 51, it is the method variant of claim 34 and is therefore rejected under the same rationale.
As per claim 52, it is the method variant of claim 35 and is therefore rejected under the same rationale.
As per claim 53, it is the method variant of claim 36 and is therefore rejected under the same rationale.
As per claim 54, it is the method variant of claim 37 and is therefore rejected under the same rationale.
As per claim 55, Damschen further discloses:
The method of claim 54, wherein the first synchronization primitive is a semaphore and the second synchronization primitive is a syncpoint. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)
As per claim 56, it is the method variant of claim 39 and is therefore rejected under the same rationale.
As per claim 57, it is the method variant of claim 40 and is therefore rejected under the same rationale.
As per claim 58, it is the method variant of claim 41 and is therefore rejected under the same rationale.
As per claim 59, it is the machine-readable medium variant of claim 34 and is therefore rejected under the same rationale.
As per claim 60, it is the machine-readable medium variant of claim 35 and is therefore rejected under the same rationale.
As per claim 62, it is the machine-readable medium variant of claim 37 and is therefore rejected under the same rationale.
. 
As per claim 63, Damschen further discloses:
The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing core to signal a second first heterogeneous processing core waiting on the signal. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 64, it is the machine-readable medium variant of claim 40 and is therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damschen, in view of Liu et al (US 20200250585, hereinafter Liu).

As per claim 3, Damschen did not disclose:
The processor of claim 1, wherein the one or more attributes indicates whether to use system memory or video memory.
However, Liu teaches:
The processor of claim 1, wherein the one or more attributes indicates whether to use system memory or video memory. (Liu [0043]: “when the received computing resource requirement is a "GPU" with a maximum video memory size "300 MB" and 200 threads, the resource manager 320 queries the resource database to determine if there is an entry that satisfies the resource requirement”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Damschen in order to the one or more attributes indicates whether to use system memory or video memory. Damschen teaches the one or more attribute maybe execution time on each of the CPU and GPU. One of ordinary skill in the art can easily see that other attributes, such as preference for video memory, can be used as well to schedule tasks to CPU and GPU, such combination would enhance the overall appeals of all references.

As per claim 4, the combination of Damschen and Liu further teach:
The processor of claim 3, wherein the video memory is accessible by a discrete graphics processing unit. (Liu [0042])

Claims 6, 15, 19 – 21, 31 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damschen, in view of Breternitz et al (US 20120291040, hereinafter Breternitz).

As per claim 6, Damschen did not disclose:
The processor of claim 5, wherein the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores..
However, Breternitz teaches:
The processor of claim 5, wherein the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Breternitz into that of Damschen in order to have the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. Breternitz teaches that the claimed limitation is merely commonly known techniques of scheduling and executing work items to heterogeneous processing environment and applicant thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 15, Damschen did not disclose:
The system of claim 14, wherein the handle is interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores.
However, Breternitz teaches:
The system of claim 14, wherein the handle is interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Breternitz into that of Damschen in order to have the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. Breternitz teaches that the claimed limitation is merely commonly known techniques of scheduling and executing work items to heterogeneous processing environment and applicant thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 19, Damschen did not disclose:
The method of claim 18, wherein the at least two heterogeneous processing cores comprises a first central processing unit (CPU) and second CPU of different instruction set architectures.
However, Breternitz teaches:
The method of claim 18, wherein the at least two heterogeneous processing cores comprises a first central processing unit (CPU) and second CPU of different instruction set architectures. (Breternitz [0009]: “a processing node includes a first processor core with a first micro-architecture and a second processor core with a second micro-architecture different from the first micro-architecture. In one embodiment, the first micro-architecture is a general-purpose micro-architecture and the second micro-architecture is a single instruction multiple data (SIMD) micro-architecture”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Breternitz into that of Damschen in order to have the at least two heterogeneous processing cores comprises a first central processing unit (CPU) and second CPU of different instruction set architectures. Damschen teaches the preferred embodiment of having the heterogeneous processing cores to be a CPU and GPU, however, one of ordinary skill in the art can easily see the same steps can be applied to other heterogeneous processing environment as well, such as the big little core system as shown in Breternitz, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore ejected under 35 USC 103.
As per claim 20, the combination of Damschen and Breternitz further teach:
The method of claim 19, wherein the first CPU supports an ARM instruction set architecture. (Breternitz [0027])

As per claim 21, the combination of Damschen and Breternitz further teach:
The method of claim 20, wherein the second CPU supports an x86 instruction set architecture. (Breternitz [0027])

As per claim 31, Damschen did not disclose:
The non-transitory machine-readable medium of claim 28, wherein the machine-readable medium comprises instructions which, if performed by the one or more processors, cause the one or more processors to store data to the memory as a first type of data object and read the data from the memory as a second type of data object.
However, Breternitz teaches:
The non-transitory machine-readable medium of claim 28, wherein the machine-readable medium comprises instructions which, if performed by the one or more processors, cause the one or more processors to store data to the memory as a first type of data object and read the data from the memory as a second type of data object. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Breternitz into that of Damschen in order to have the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. Breternitz teaches that the claimed limitation is merely commonly known techniques of scheduling and executing work items to heterogeneous processing environment and applicant thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 50, Damschen did not disclose:
The system of claim 49, wherein the memory is to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second object by a second heterogeneous processing core of the at least two heterogeneous processing cores.
However, Breternitz teaches:
The system of claim 49, wherein the memory is to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Breternitz into that of Damschen in order to have the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. Breternitz teaches that the claimed limitation is merely commonly known techniques of scheduling and executing work items to heterogeneous processing environment and applicant thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claims 7, 8, 17, 38, 45, 46, 49, 61 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damschen, in view of Sarkarda (US 20140101411).

As per claim 7, Damschen did not disclose:
The processor of claim 1, wherein the one or more circuits are to further: obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object.
However, Sarkarda teaches:
The processor of claim 1, wherein the one or more circuits are to further: obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 8, the combination of Damschen and Sarkarda further teach:
The processor of claim 7, wherein the synchronization object is a semaphore. (Sarkarda [0027])

As per claim 17, Damschen did not disclose:
The system of claim 16, wherein the different one or more attributes encodes types of synchronization primitives supported by the at least two heterogeneous processing cores.
However, Sarkarda teaches:
The system of claim 16, wherein the different one or more attributes encodes types of synchronization primitives supported by the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 38, Damschen did not disclose:
The processor of claim 37, wherein the first synchronization primitive is a semaphore and the second synchronization primitive is a fence..
However, Sarkarda teaches:
The processor of claim 37, wherein the first synchronization primitive is a semaphore and the second synchronization primitive is a fence. (Sarkarda [0027])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to have the first synchronization primitive is a semaphore and the second synchronization primitive is a fence. Damschen teaches the events are used for synchronize the execution of the kernels on CPU and GPU, it would be an obvious design choice to have the synchronization primitive be semaphore or fence as they are commonly known examples of synchronization primitives, and is therefore rejected under 35 USC 103.

As per claim 45, Damschen did not disclose:
The system of claim 42, wherein the instructions to cause the system to create a signal to be used to coordinate at least two heterogeneous processing cores are instructions that, as a result of execution by the one or more processors, cause the system to process the one or more attributes to determine a manner in which to create the signal.
However, Sarkarda teaches:
The system of claim 42, wherein the instructions to cause the system to create a signal to be used to coordinate at least two heterogeneous processing cores are instructions that, as a result of execution by the one or more processors, cause the system to process the one or more attributes to determine a manner in which to create the signal. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to have the signal to be interpreted as a first synchronization primitive by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second synchronization primitive by a second heterogeneous processing core of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 46, the combination of Damschen and Sarkarda further teach:	
The system of claim 45, wherein the manner in which to create the signal satisfies constraints imposed by attributes of the at least two heterogeneous processing cores through the one or more APIs. (Damschen page 2341, left column – right column, first paragraph, subsection B. Kernel Launch and Synchronization.)

As per claim 49, Damschen did not disclose:
The system of claim 42, wherein the one or more memories are to store instructions that, as a result of execution by the one or more processors, cause the system to: obtain different one or more attributes associated the at least two heterogeneous processing cores; determine a set of constrains on memory allocation based at least in part on the different one or more attributes; and allocate memory to be shared by the at least two heterogeneous processing cores, according to the set of constraints.
However, Sarkarda teaches:
The system of claim 42, wherein the one or more memories are to store instructions that, as a result of execution by the one or more processors, cause the system to: obtain different one or more attributes associated the at least two heterogeneous processing cores; determine a set of constrains on memory allocation based at least in part on the different one or more attributes; and allocate memory to be shared by the at least two heterogeneous processing cores, according to the set of constraints. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to obtain different one or more attributes associated with how the at least two heterogeneous processing cores support coordinating access to the memory; determine a manner in which to initialize a synchronization object to coordinate access to the memory based at least in part on the different one or more attributes; and provide the at least two heterogeneous processing cores access to the synchronization object. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 61, Damschen did not disclose:
The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing cores of the at least two heterogeneous processing cores to block access to memory accessible to a second heterogeneous processing cores of the at least two heterogeneous processing cores.
However, Sarkarda teaches:
The machine-readable medium of claim 59, wherein the signal is to be used by a first heterogeneous processing cores of the at least two heterogeneous processing cores to block access to memory accessible to a second heterogeneous processing cores of the at least two heterogeneous processing cores. (Sarkarda [0027]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to have the signal to be used by a first heterogeneous processing cores of the at least two heterogeneous processing cores to block access to memory accessible to a second heterogeneous processing cores of the at least two heterogeneous processing cores. Sarkarda teaches the claimed steps are commonly known and used to control access to memory, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 65, Damschen did not disclose:
The machine-readable medium of claim 64, wherein memory is to store one or more images and the signal is to coordinate access to the memory between a camera and a graphics processing unit.
However, Sarkarda teaches:
The machine-readable medium of claim 64, wherein memory is to store one or more images and the signal is to coordinate access to the memory between a camera and a graphics processing unit. (Sarkarda [0033])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sarkarda into that of Damschen in order to have the to store one or more images and the signal is to coordinate access to the memory between a camera and a graphics processing unit. Damschen teaches the example computing environment to be fused CPU GPU setup, however, one of ordinary skill in the art can easily see that other devices containing a CPU can be applicable here, such as the claimed camera, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damschen, in view of Lu et al (US 20170068571, hereinafter Lu).

As per claim 23, Damschen did not disclose:
The method of claim 22, wherein the memory is interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores.
However, Lu teaches:
The method of claim 22, wherein the memory is interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores. (Lu [0017]: “a vector processor for data-parallel workload, and a set of accelerators for specific fixed-function workload”; [0023]: “the vector processors 220 provide the functionalities of a shader in a GPU, with support for additional data types (e.g., multiple short-integer types). The accelerators 230 provide the functionalities of a fixed-function pipeline in a GPU, with support for additional signal and image processing”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lu into that of Damschen in order to have the memory interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores. Damschen teaches a scheduling methods for fused CPU GPU computing environment, while Lu teaches that the heterogeneous processing units can be vector processor and accelerator designed for different workloads, and such combination would allow better task scheduling in heterogeneous computing environment comprising GPU, and enhance the overall appeals of all references. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damschen and Breternitz, and in view of Lu.

As per claim 32, the combination of Damschen and Breternitz did not teach:
The non-transitory machine-readable medium of claim 31, wherein the first type of data object is an image and the second type of data object is a tensor.
However, Lu teaches:
The non-transitory machine-readable medium of claim 31, wherein the first type of data object is an image and the second type of data object is a tensor. (Lu [0017]: “a vector processor for data-parallel workload, and a set of accelerators for specific fixed-function workload”; [0023]: “the vector processors 220 provide the functionalities of a shader in a GPU, with support for additional data types (e.g., multiple short-integer types). The accelerators 230 provide the functionalities of a fixed-function pipeline in a GPU, with support for additional signal and image processing”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lu into that of Damschen and Breternitz in order to have the memory interpreted as a tensor by a first core of the at least two heterogeneous processing cores and is interpreted as a texture by a second core of the at least two heterogeneous processing cores. Damschen teaches a scheduling methods for fused CPU GPU computing environment, while Lu teaches that the heterogeneous processing units can be vector processor and accelerator designed for different workloads, and such combination would allow better task scheduling in heterogeneous computing environment comprising GPU, and enhance the overall appeals of all references. 

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damschen and Sarkarda, and in view of Breternitz.

As per claim 32, the combination of Damschen and Sarkarda did not teach:
The system of claim 49, wherein the memory is to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second object by a second heterogeneous processing core of the at least two heterogeneous processing cores.
However, Breternitz teaches:
The system of claim 49, wherein the memory is to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second object by a second heterogeneous processing core of the at least two heterogeneous processing cores. (Breternitz [0037]: “at run time the OpenCL compiler may generate multiple versions of compute kernels. One version of a compute kernel may be generated for each type of OpenCL device type, such as a general-purpose CPU, a SIMD GPU, and so forth”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Breternitz into that of Damschen and Sarkarda in order to have the memory is allocated in a manner that to be interpreted as a first data object by a first heterogeneous processing core of the at least two heterogeneous processing cores and to be interpreted as a second data object by a second heterogeneous processing core of the at least two heterogeneous processing cores. Breternitz teaches that the claimed limitation is merely commonly known techniques of scheduling and executing work items to heterogeneous processing environment and applicant thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.

Claims 1:
Applicant argued on pages 13 – 15 that Damschen reference does not anticipate the claimed limitations of claim 1. More specifically, applicant argued that Damschen never discloses the allocation of memory to the at least two heterogeneous processing cores is “in response to performing one or more instructions associated with one or more application programming interfaces based, at least in part, on one or more attributes associated with the at least two heterogeneous processing cores”.

The examiner disagrees as Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph teaches host side using OpenCL API to submit commands to be executed in the devices in fused CPU-GPU architecture. Damschen page 2344, left column, last paragraph – right column, sub section C allocating work items to be executed on CPU and GPU using a ratio calculated based on execution times of the work items executed on CPU and GPU. Next referring to Damschen page 2340, left column, last paragraph – right column, first paragraph, wherein it teaches the OpenCL 2.0 uses Rodinia-SVM to allow host and devices to access memory using shared pointer instead of transferring the memory that is allocated and initialized by the host program to device side buffer. Examiner notes assigning work items to devices using OpenCL 2.0 is thus the equivalent to allocating memory to heterogeneous processing cores as claimed, and therefore Damschen anticipates the claimed limitations of claim 1 in full.

Claims 34:
Applicant argued on pages 15 – 16 that Damschen reference does not anticipate the claimed limitations of claim 34. More specifically, applicant argued that Damschen never discloses generating signal.

The examiner disagrees as Damschen pages 2339, right column, last paragraph – page 2340, left column first paragraph teaches host side using OpenCL API to submit commands to be executed in the devices in fused CPU-GPU architecture. Damschen page 2344, left column, last paragraph – right column, sub section C allocating work items to be executed on CPU and GPU using a ratio calculated based on execution times of the work items executed on CPU and GPU. The act of allocating work units to the devices (CPU and GPU) would be the same as creating a signal as claimed.

Rest of the claims:
No distinct arguments are made.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196